Title: To Thomas Jefferson from Richard Claiborne, 16 December 1788
From: Claiborne, Richard
To: Jefferson, Thomas


London, 16 Dec. 1788. Asks for information about Col. Samuel Blackden; has not heard from Blackden since 15 Oct. although he has written him repeatedly and pressingly. Blackden is entrusted with the sale of some of Claiborne’s lands; he himself has to return to Virginia and asks TJ to inform him, before his departure, of “anything of Colonel Blackden and his transactions since the sale he made to Mr. L’Ormerie the 16. Feby. 1787.” Col. Blackden has been so unsatisfactory in his accounts of transactions that he begs TJ to “forbear the guaranting any contracts, Deeds, or agreements he may make under  the Titles or Grants of Lands he has” in Claiborne’s name or in the name of Henry Banks without Claiborne’s confirmation. “Mr. Dobbyn,” whom TJ saw in Paris, has decided to go to America to become a resident and will accompany Claiborne to Virginia in the spring.
